UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

NICOLAS FELIX,
                           Plaintiff,                 MEMORANDUM & ORDER
                                                       18-CV-4442(NGG)(SJB)
              -against-
CHASE BANK,
                           Defendant.



     NICHOLAS G. GARAUFIS, United States District Judge.
     Plaintiff Nicolas Felix brings this action against Defendant Chase
     Bank^ ("Chase") asserting causes of action under 42 U.S.C.
     § 1981 and New York common law. (See Third Amended Com
     plaint CTAC")(Dkt. 34).) PlaintifPs claims arise out of Chase's
     closure of PlaintifPs three personal bank accounts, as well as
     three bank accoimts Plaintiff maintained on behalf of the Church
     where Plaintiff is the senior pastor. Before the court is Chase's
     motion to dismiss (Dkt. 27) PlaintifPs claims under Federal Rule
     of Civil Procedure 12(b)(6). For the following reasons, Defend-
     anPs motion is GRANTED.

     I.   BACKGROUND

          A. Factual Background
     The court takes the following statement of facts from PlaintifPs
     TAC, the weU-pleaded allegations of which the court accepts as
    true for purposes of Chase's motion to dismiss. See N.Y. Pet Wel
    fare Ass'n V. City ofNew York,850 F.Sd 79,86(2d Cir. 2017).


     ^ Defendant, which was formerly known as Chase Bank USA,NA,is cur
     rently known as JPMorgan Chase Bank, NA (See Def. Mem.in Supp. of
     Mot. to Dismiss ("Mem.")(Dkt. 28).) Because the complaint and the par
     ties' moving papers refer to Defendant as Chase, however, the court will
     do the same for the purpose of deciding the instant motion.
Plaintiff, who is Nigerian-American, has maintained personal
bank accoimts and a credit card with Chase since 2008. (TAG
   14,18.) In 2014,Plaintiff opened a business checking and sav
ings account (as well as a credit card) with Chase on behalf of
Miracle Center International(the "Church") where Plaintiffis the
senior pastor. (Id. 114.) Though the Church carried a negative
balance on the Chase credit card, it was up to date on its install
ment payments. (Id. 1^17, 19.) Plaintiff, who is the sole
signatory for the Church accounts, had never defaulted on any
account payments and did not carry a negative balance on any of
his personal Chase accounts. (Id. 19,21, 30.)
In or around May 2018, Chase closed both PlaintifPs personal
accounts and the Church's accounts without notification. (Id.
  20.) Chase also closed a joint account Plaintiff shared with his
wife, as well as his wife's personal account. (Id.) At the time.
Plaintiff was a candidate for President in Nigeria, which was
known to the Chase relationship bank manager(the"Chase Man
ager") with whom Plaintiff regularly dealt. (Id. 20, 24.) As a
result of the account closures. Plaintiff was unable to withdraw
cash or complete credit card transactions. (Id. •[•f 20, 25.) Addi
tionally, Chase transferred the negative balance of the Church's
account to Plaintiff and filed negative credit reports against him
with all three major credit bureaus. (Id. 423.) When Plaintiff re
turned from Nigeria, other Church employees of Nigerian
descent told Plaintiff that Chase had closed their accounts as
well.(Id. 22.) Chase allegedly did not close the accounts of non-
Nigerian Church employees (Id. *15.)
Plaintiff inquired about the reason for the account closures and
credit transfer, but the Chase Manager told Plaintiff that she was
not allowed to discuss the closures and showed Plaintiff a nota
tion on her company computer stating that Plaintiff could no
longer bank with Chase. (Id. 425.) The Church's members are
predominantly black with people of Nigeran descent comprising
a large portion of its membership.(I± 28.) Plaintiff alleges that
while Chase closed all the accounts of Church employees of Ni
gerian descent. Chase did not close the accounts of non-Nigerian
Church employees.^ (Id. I®!22,28.). In addition. Plaintiff alleges
that Chase did not discriminate against other, predominantly
white Churches in the area. (Id *128.) Plaintiff alleges that
Chase's discrimination caused him "mental distress" and other
physical symptoms, as well as emotional distress because "he
may never have another opportunity to win the presidency [of
Nigeria]."(Id 29.)
As a result of the foregoing events. Plaintiff alleges that Chase
has engaged in racial discriniination under 42 U.S.C.§ 1981, and
that Chase is also liable for causing negligent infliction of emo
tional distress in addition to gross negligence under New York
law for damaging PlaintifPs financial credit and ruining Plaintiffs
ambition to run for President of Nigeria.(Id I*!32, 34,44.)
     B. Procedural History
Plaintiff filed this action pro se on August 3,2018.(Compl.(Dkt.
1).) On October 18, 2018, Defendant filed a motion to dismiss
for failure to state a claim.(Def.'s First Mot.to Dismiss (Dkt. 12).)
Judge Donnelly granted Defendant's motion to dismiss on May
6, 2019, and granted Plaintiff leave to file an Amended Com
plaint.(Mem.& Order (Dkt. 20).)
On June 3, 2019, Plaintiff obtained counsel and filed an
Amended Complaint.(Am. Compl.(Dkt. 22).) The case was re
assigned to the undersigned on June 18, 2019. (June 18, 2019
Order Reassigning Case.) Plaintifffiled a Second Amended Com
plaint("SAC")on July 26,2019.(Second Am.Compl.(Dkt. 25).)

^ TAG 122 refers to "the non-Nigerian employee," but since TAG f5 refers
to "non-Nigerian Americans" and *[28 refers to "non-Nigerian em
ployee(s)," the court assumes for the purposes of Plaintiffs TAG that there
is more than one non-Nigerian Ghurch employee.
Defendant filed a motion to dismiss the SAC for failure to state a
claim on August 30, 2019. (Def.'s Second Mot. to Dismiss (Dkt.
27).)

Plaintifffiled the TAG (which he labeled "Second Amended Com
plaint") on October 21, 2019. (TAG.) On November 25, 2019,
the court dismissed Defendanfs motion to dismiss as moot in
light of the TAG. (Nov. 25, 2019 Order Denying Def.'s Second
Mot. to Dismiss as Moot.) The same day. Defendant filed a mo
tion for reconsideration of the dismissal order noting that the
TAG is identical to the SAG.(Def. Mot.for Recons.(Dkt. 35).) On
December 9, 2019, the court granted Defendant's motion for re
consideration and stated that the court would consider
Defendant's motion to dismiss as against the TAG.(December 9,
2019 Order Granting Mot. for Recons.) On December 10, 2019,
Plaintiff filed a cross motion for reconsideration in response to
the court's order that it would consider Defendant's motion to
dismiss as against the TAG, urging the court to resolve the case
on the merits. (PI. Gross Mot. for Recons.(Dkt. 36).)

n. LEGAL STANDARD

The purpose of a motion to dismiss for failure to state a claim
imder Rule 12(b)(6) is to test the legal sufficiency of a plaintiffs
claims for relief. Patane v. Clark, 508 F.3d 106, 111-12 (2d Gir.
2007). In reviewing a complaint, the court must accept as true
all allegations of fact, and draw all reasonable inferences from
these allegations in favor of the plaintiff. ATSI Comms., Inc. v.
Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Gir. 2007). Additionally,
"the court may consider any written instrument attached to the
complaint as an exhibit or incorporated in the complaint by ref
erence, as well as documents upon which the complaint relies
and which are integral to the complaint."Subaru Distribs. Corp.
V. Subaru ofAm., Inc., 425 F.3d 119,122(2d Gir. 2005).
A complaint will survive a motion to dismiss if it contains "suffi
cient factual matter, accepted as true, to 'state a claim to relief
that is plausible on its face.'" Ashcrq/t v. Iqbal, 556 U.S. 662,678
(2009) (quoting BeU Atl Corp. v. Twombly, 550 U.S. 544, 570
(2007)). Plausibility "is not akin to a 'probability requirement,"'
but requires "more than a sheer possibility that a defendant has
acted unlawfully."Zd. at 678(quoting Twombly^ 550 U.S. at 556).
"A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged." Id.
"[MJere 'labels and conclusions' or'formulaic recitation[s] of the
elements of a cause of action will not do'; rather, the complaint's
'UJactual allegations must be enough to raise a right to relief
above the speculative level.'" Arista Records, LLC v. Doe 3, 604
F.3d 110, 120 (2d Cir. 2010) (emphasis in original) (quoting
Twombly,550 U.S. at 555).

m. DISCUSSION

Defendant contends that each of PlaintifFs three causes of action
should be dismissed for failure to state a claim, and additionally
that preemption and economic loss doctrine bar Plaintiffs negli
gence claims. (See Mem. at 5-15.)

    A. First Cause of Action—Racial Discrimination

Plaintiff claims that, in closing both his bank accounts and those
of the Church, Chase denied Plaintiffthe same right to make and
enforce contracts as white citizens, in violation of 42 U.S.C.
§ 1981, which provides that:
       All persons within the jurisdiction of the United
       States shall have the same right in every State and
       Territory to make and enforce contracts, to sue, be
       parties, give evidence, and to the full and equal
       benefit of all laws and proceedings for the security
        of persons and property as is enjoyed by white cit
        izens, and shall be subject to like punishment,
        pains, penalties, taxes, licenses, and exactions of
        every kind, and to no other.

42 U.S.C.§ 1981(a). Section 1981 "provides a cause of action for
discrimination on the basis of race, which includes 'ancestry or
ethnic characteristics,' but not for discrimination based 'solely on
the place or nation of the plaintiffs origin.'" Nadesan v. Citizens
Fin. Grp., 673 F. App'x 47, 49 (2d Cir. 2016)(summary order)
(quoting Saint Francis Coll v. Al-Khazraji, 481 U.S. 604, 613
(1987) (alterations adopted). "[Tjo establish a§ 1981 claim, a
plaintiff must show:(1) that he is a member of a racial minority;
(2) the defendant's intent to discriminate on the basis of race;
and (3) that the discrimination concerned one or more of the
activities enumerated in § 1981."Rojas v. Signature Bank, No. 18-
CV-6757 (KAM), 2019 WL 1333257, at *2 (E.D.N.Y. Mar. 25,
2019)(citinglauturev. IntflBus. Machs. Corp.,216 F.3d 258,261
(2d Cir. 2000)).

At the pleading stage, "the court does not apply the famil
iar McDonneZZ DougZos burden shifting test used to analyze the
evidentiary support for discrimination claims, but rather gener
ally assesses the plausibility of the plaintifPs claim based on the
facts alleged." McDowell v. N. Shore-Long Island Jewish Health
Sys., Inc., 788 F. Supp. 2d 78, 81 (E.D.N.Y. 2011); see also Lit-
tlejohn V. City of New York, 795 F.3d 297, 311 (2d Cir. 2015)
("The facts required hyIqbal to be alleged in the complaint...
need only give plausible support to a rninimal inference of dis
criminatory motivation.").

Here, the court must dismiss PlaintifPs claim because Plaintiff
does not allege facts that Chase treated him differently because
of his race, as opposed to his national origin. Throughout his
complaint. Plaintiff identifies himself as "Nigerian" or "Nigerian-
American," and alleges that Chase treated him (and other Ni-
geran Church employees) differently on that basis.(See TAC *\*\ 3,
5,15,22,24,28.) For example. Plaintiff alleges that he was "in
formed by the employees of the Church who are of the Nigerian
ethnic background that the accoimt of all of them had been
closed without any prior warnings," and that "the only ac
coimt[s] not closed belong to the non-Nigerian employee[s]."
(Id. 22.) In fact, the complaint explicitly frames Plaintiffs claim
in the context of national original discrimination, alleging that
Chase's decision to "targe[t] accounts of only the Nigerian em
ployees of the Church Organization while it did not touch that of
the non-Nigerian employee[s]" is evidence "that Chase was mo
tivated by [c]ountry of origin discrimination and such conduct is
reprehensible." (Id. *128; see also Id. ^44 (alleging that Chase's
manager's conduct'Vas motivated by[]President[Trump's] cal
umny against Nigerians").) These allegations, taken as true, may
very weU sufficiently allege a claim for national origin discrimi
nation, as they give "plausible support" to the "minimal
inference" required at the pleading stage that Chase discrimi
nated against Plaintiff because he is Nigerian. See Littlejohn, 795
F.Sd at 312(citation omitted).Yet,such a claim is not cognizable
imder § 1981. See Nadesan,673 F. App'x at 47.
The court is cognizant of the fact that "race and national origin
discrimination claims may substantially overlap or even be indis
tinguishable depending on the specific facts of a case,"Deravin v.
Kerik, 335 F.3d 195, 201 (2d Cir. 2003), but there is no such
"overlap" with respect to Plaintiffs allegations in this case.To the
contrary. Plaintiffs disparate treatment allegations entirely hinge
on how Chase treated Nigerians and non-Nigerians differently.
(See, e.g., TAC *\ 28.) Plaintiff does not plead facts to establish,
for example, the race or ethnicity of the "non-Nigerian [Church]
employee[s]" whose accounts Chase allegedly did not close.
Plaintiff does allege that the Church's membership is "predomi
nantly black," but does not provide similar information about the
 Church's employees, which is the group of people who allegedly
 also had accounts with Chase.

The only allegation in the complaint that directly addresses race
discriinination is that, in contrast to PlaintifPs Church with its
"predominantly black membership...none ofthe other Churches
around, owned by other ethnic groups especially whites,[w]ere
so disparately and unfairly discriminated against." (Id) Yet, as
explained above, the relevant comparators to Plaintiff for the
purposes ofhis disparate treatment claim are not other Churches,
but other individuals. See Alyar v. TD Bank US Holding Co., No.
18-CF-379 CVSB), 2018 WL 4356734, at M (S.D.N.Y. Sep. 12,
2018)(noting that in a disparate treatment claim, the "compar
ators' circumstances need not be identical, but there must be a
reasonably close resemblance of facts and circumstances."). The
complaint alleges no information about such relevant compara
tors. In addition, references to "other Churches around" not
being "disparately and unfairly discriminated against" without
any more detail—^like, for instance, the names of the other
Churches, whether those Churches and their employees were
Chase customers and, if so, the status of those accounts—^is
simply insufficient for the purposes of a disparate treatment
claim.

The allegations in PlaintifPs corriplaint are troubling. Yet,§ 1981
does not recognize a claim for national origin discrimination,
which is all that Plaintiff has pleaded. This is not to say that, by
adding new factual allegations. Plaintiff could not successfully
amend his complaint to properly plead racial discrimination un
der § 1981. As it stands now, however. Plaintiff fails to state a
claim under § 1981, and Defendant's motion to dismiss is
granted.
    B.    Remaining State Law Claims
Having determined that PlaintifPs federal claim should be dis
missed, the court sees no reason to retain jurisdiction over




                                8
         Plaintiffs remaining state law claims. The court therefore de
         clines to exercise supplemental jurisdiction over PlaintdfiPs
         remaining claims. See 28 U.S.C. § 1267(c)(3); see also In re Mer
         rill Lynch Ltd. P'ships Litig., 154 F.3d 56,61 (2d Cir. 1998)(per
         curiam) ("[W]hen the federal claims are dismissed the state
         claims should be dismissed as well." (citations and quotation
         marks omitted)).

             C. Plaintiffs Cross Motion for Reconsideration

         Plaintiff has also filed a cross motion for reconsideration in the
         form of a letter filed with the court in response to the court's
         granting of Defendant's motion for reconsideration. (Dkt. 36.)
         Plaintiffs primary request in his letter motion is for the court not
         to dismiss Plaintiffs complaint with prejudice because of the du-
         plicative filing, and to instead resolve Plaintiffs case on the
         merits. (Id.) Because tlie court has resolved Plaintiffs complaint
         on the merits in this opinion. Plaintiffs cross motion for recon
         sideration is denied as moot.

     IV. CONCLUSION

     For the foregoing reasons, Defendanfs motion to dismiss (Dkt.
     27)is GRANTED,and PlaintifPs cross motion for reconsideration
     (Dkt. 36) is DENIED as moot. The Clerk of Court is respectfully
     DIRECTED to enterjudgment and close the c^e.
SO ORDERED.
                                                       s/Nicholas G. Garaufis

Dated:      Brooklyn, New York                        NICHOLAS G. GARAUFIS
            March      2020                          United States District Judge
